Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to claims filed on 05/07/21.
Claims 1-30 are under examination.


Information Disclosure Statement
4.	The information disclosure statement (s) submitted on 11/01/21 & 01/19/22 have being considered by the examiner and are made of record in the application file. 

Drawings
5.	The drawings filed on 05/07/21 are accepted by the examiner.


Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.	Claim 30 is rejected under 35 U.S.C. 101 because it fails to be limited to embodiments which fall within a statutory category.
8.	Claim 30 recites, “a computer-readable medium storing computer executable code for wireless communication at a second wireless device, the code when executed by a processor cause the processor to….” in the preamble of the claim.
In the specification (2021/0360642), Paragraph 0021 & 0042, recites, as follows:
“Accordingly, in one or more example embodiments, the functions described may be implemented in hardware, software, or any combination thereof. If implemented in software, the functions may be stored on or encoded as one or more instructions or code on a computer-readable medium. Computer-readable media includes computer storage media. Storage media may be any available media that can be accessed by a computer. By way of example, and not limitation, such computer-readable media can comprise a random-access memory (RAM), a read-only memory (ROM), an electrically erasable programmable ROM (EEPROM), optical disk storage, magnetic disk storage, other magnetic storage devices, combinations of the aforementioned types of computer-readable media, or any other medium that can be used to store computer executable code in the form of instructions or data structures that can be accessed by a computer”

 “a computer-readable medium “ belongs to the intrinsic non statutory embodiments such as carrier signal, radio wave, light wave, and transmission medium/media. 
Note that signal claims are not directed to a process since they do not cover an act or series of acts. No part of the signal is a mechanical “device” or “part.” A propagating electromagnetic signal is not a “machine” as that term is used in § 101. Signals, standing alone, are not “manufacture[s]” under the meaning of that term in § 101. A signal comprising a fluctuation in electric potential or in electromagnetic fields is not a “chemical union,” nor a gas, fluid, powder, or solid. Signals are not “composition[s] of matter.” Thus, a transitory, propagating signal is not a “process, machine, manufacture, or composition of matter. Those four categories define the explicit scope and reach of subject matter patentable under 35 U.S.C. § 101; thus, such a signal cannot be patentable subject matter. (See In re Nuijten, 500 F. 3d 1346 1356 n.7 (Fed. Cir 2007). 
In view of the above analysis, claim 30 is ineligible for patent protection as failing to be limited to embodiments which fall within a statutory category.



Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


10.	Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Nabetani et al. (hereinafter referred as Nabetani) US Patent Application Publication No. 2018/0262232 A1, in view of Byun et al. (hereinafter referred as Byun) US Patent Application Publication No. 2019/0260485 A1.
Regarding claims 1 & 10: Nabetani discloses an apparatus for wireless communication at a first wireless device (See FIG. 21 & Para. 0029; a Terminal 500 (i.e., receiver 23)), comprising:
 a memory (See FIG. 21 & Para. 0029; a Terminal 500 includes a memory 505); and at least one processor (See FIG. 21 & Para. 0029; a Terminal 500 includes processors 501 & 504) coupled to the memory and configured to: 
receive, from a second wireless device, a configuration to perform a self-interference measurement (See FIG. 4 & Para. 0035-0067; the receiver 23 receives a signal from a transmitter 22, wherein the signal is a self-interference signal); 
determine whether a conflict is present between a configured transmit beam and a configured receive beam of the configuration (See FIG. 4 & Para. 0065; when full duplex communication is performed, a part of the transmission signal is mixed in the signal received by the antenna 21-1 to 21-N, and mixed signal may be input to the receiver 23); and 
resolve the conflict between the configured transmit beam and the configured receive beam based on the determination that the configured transmit beam and configured receive beam conflict with each other (See Para. 0065; the self-interference cancellation function removes the self-interference signal, i.e., an unwanted transmission signal that is introduced via the transmitter 22 into the receiver 23).
Nabetani does not explicitly discloses an interference measurement. 
However, Byun from the same field of endeavor discloses an self-interference measurement (See Para. 0142-0143; the beam group may be configured such that a Tx beam group and an Rx beam group are the same as or different from each other. The beam group may correspond to the TXRXU in a one-to-one or one-to-many manner..." See Para. 0204; a UE transmits a reference signal (RS) for self-interference measurement through some RUs and simultaneously receives an eNB RS and an RS for self- interference measurement through some RuUs"; See Para. 0223: “.a UE transmits, to an eNB, information on a group of RUs which simultaneously transmit RSs for self- interference measurement and interference strength information in the RU group."; (See Para. 0234: bidirectional self-interference measurement and downlink channel quality measurement can be completed with a smaller number of transmissions").
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an self-interference measurement as taught by Byun in the system of Nabetani in order to perform space division duplex communication in a wireless communication system (See Para. 0002; lines 1-3).
Regarding claims 2 & 11: The combination of Nabetani and Byun discloses a method/an apparatus.
Furthermore, Byun discloses a method/an apparatus, wherein the configuration to perform the self-interference measurement includes resources over which the first wireless device transmits a signal using the configured transmit beam or measures self-interference using the configured receive beam (See Para. 0142-0143; the beam group may be configured such that a Tx beam group and an Rx beam group are the same as or different from each other. The beam group may correspond to the TXRXU in a one-to-one or one-to-many manner..." See Para. 0204; a UE transmits a reference signal (RS) for self-interference measurement through some RUs and simultaneously receives an eNB RS and an RS for self- interference measurement through some RuUs"; See Para. 0223: “a UE transmits, to an eNB, information on a group of RUs which simultaneously transmit RSs for self- interference measurement and interference strength information in the RU group."; (See Para. 0234: bidirectional self-interference measurement and downlink channel quality measurement can be completed with a smaller number of transmissions"). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein the configuration to perform the self-interference measurement includes resources over which the first wireless device transmits a signal using the configured transmit beam or measures self-interference using the configured receive beam as taught by Byun in the system of Nabetani in order to perform space division duplex communication in a wireless communication system (See Para. 0002; lines 1-3).
Regarding claims 3 & 12: The combination of Nabetani and Byun discloses a method/an apparatus.
Furthermore, Nabetani discloses a method/an apparatus, wherein the conflict is present between the configured transmit beam and the configured receive beam if the configured transmit beam and the configured receive beam are associated with a same antenna array panel of the first wireless device (See FIG. 4 & Para. 0065; when full duplex communication is performed, a part of the transmission signal is mixed in the signal received by the antenna 21-1 to 21-N, and mixed signal may be input to the receiver 23).
Regarding claims 4 & 13: The combination of Nabetani and Byun discloses a method/an apparatus.
Furthermore, Nabetani discloses a method/an apparatus, wherein the at least one processor is further configured to cancel a transmission of a signal on resources over which the first wireless device transmits a signal using the configured transmit beam (See Para. 0065; the self-interference cancellation function removes the self-interference signal, i.e., an unwanted transmission signal that is introduced via the transmitter 22 into the receiver 23).
Regarding claims 5 & 14: The combination of Nabetani and Byun discloses a method/an apparatus.
Furthermore, Byun discloses a method/an apparatus, wherein the at least one processor is further configured to measure at least one signal from a wireless device on resources configured to perform the self-interference measurement using the configured receive beam (See Para. 0142-0143; the beam group may be configured such that a Tx beam group and an Rx beam group are the same as or different from each other. The beam group may correspond to the TXRXU in a one-to-one or one-to-many manner..." See Para. 0204; a UE transmits a reference signal (RS) for self-interference measurement through some RUs and simultaneously receives an eNB RS and an RS for self- interference measurement through some RuUs"; See Para. 0223: “.a UE transmits, to an eNB, information on a group of RUs which simultaneously transmit RSs for self- interference measurement and interference strength information in the RU group."; (See Para. 0234: bidirectional self-interference measurement and downlink channel quality measurement can be completed with a smaller number of transmissions").
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein the at least one processor is further configured to measure at least one signal from a wireless device on resources configured to perform the self-interference measurement using the configured receive beam as taught by Byun in the system of Nabetani in order to perform space division duplex communication in a wireless communication system (See Para. 0002; lines 1-3).
Regarding claims 6 & 15: The combination of Nabetani and Byun discloses a method/an apparatus.
Furthermore, Nabetani discloses a method/an apparatus, wherein the at least one processor is further configured to cancel the measurement of self-interference on resources configured to perform the self-interference measurement using the configured receive beam (See Para. 0065; the self-interference cancellation function removes the self-interference signal, i.e., an unwanted transmission signal that is introduced via the transmitter 22 into the receiver 23).
Regarding claims 7 & 16: The combination of Nabetani and Byun discloses a method/an apparatus.
Furthermore, Nabetani discloses a method/an apparatus, wherein the at least one processor is further configured to: cancel a measurement of self-interference on the configured receive beam; and transmit a signal, or cancel a transmission, on the configured transmit beam (See Para. 0065; the self-interference cancellation function removes the self-interference signal, i.e., an unwanted transmission signal that is introduced via the transmitter 22 into the receiver 23).
Regarding claims 8 & 17: The combination of Nabetani and Byun discloses a method/an apparatus.
Furthermore, Nabetani discloses a method/an apparatus, wherein the at least one processor is further configured to resolve the conflict is based on a prioritization rule, wherein the prioritization rule is based at least on one or more of a type of self-interference measurement on the configured receive beam or a configuration of the configured transmit beam or the configured receive beam (See Para. 0052-0053; priority of the frames).
Regarding claims 9 & 18: The combination of Nabetani and Byun discloses a method/an apparatus.
Furthermore, Nabetani discloses a method/an apparatus, wherein the first wireless device comprises a user equipment (UE), and the second wireless device comprises a base station (See FIG. 7 & Para. 0088).
Regarding claim 19: Nabetani discloses an apparatus for wireless communication at a second wireless device (See FIG. 21 & Para. 0029; a Terminal 500 (i.e., receiver 23)), comprising: 
a memory (See FIG. 21 & Para. 0029; a Terminal 500 includes a memory 505); and at least one processor (See FIG. 21 & Para. 0029; a Terminal 500 includes processors 501 & 504)  coupled to the memory and configured to: 
establish a configuration for a self-interference measurement for a first wireless device (See FIG. 4 & Para. 0035-0067; the receiver 23 receives a signal from a transmitter 22, wherein the signal is a self-interference signal);
determine whether a conflict is present between a configured transmit beam and a configured receive beam of the self-interference measurement (See FIG. 4 & Para. 0065; when full duplex communication is performed, a part of the transmission signal is mixed in the signal received by the antenna 21-1 to 21-N, and mixed signal may be input to the receiver 23);
 resolve the conflict between the configured transmit beam and the configured receive beam based on a determination that the configured transmit beam and configured receive beam conflict with each other (See Para. 0065; the self-interference cancellation function removes the self-interference signal, i.e., an unwanted transmission signal that is introduced via the transmitter 22 into the receiver 23); and
 transmit, to the first wireless device, the configuration for the self-interference measurement (See FIG. 4 & Para. 0035-0067; the transmitter 22 transmits a signal from a receiver 23, wherein the signal is a self-interference signal).
Nabetani does not explicitly discloses an interference measurement. 
However, Byun from the same field of endeavor discloses an self-interference measurement (See Para. 0142-0143; the beam group may be configured such that a Tx beam group and an Rx beam group are the same as or different from each other. The beam group may correspond to the TXRXU in a one-to-one or one-to-many manner..." See Para. 0204; a UE transmits a reference signal (RS) for self-interference measurement through some RUs and simultaneously receives an eNB RS and an RS for self- interference measurement through some RuUs"; See Para. 0223: “.a UE transmits, to an eNB, information on a group of RUs which simultaneously transmit RSs for self- interference measurement and interference strength information in the RU group."; (See Para. 0234: bidirectional self-interference measurement and downlink channel quality measurement can be completed with a smaller number of transmissions").
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an self-interference measurement as taught by Byun in the system of Nabetani in order to perform space division duplex communication in a wireless communication system (See Para. 0002; lines 1-3).
Regarding claim 20: The combination of Nabetani and Byun discloses an apparatus.
Furthermore, Byun discloses an apparatus, wherein the configuration for the self-interference measurement includes resources over which the first wireless device transmits a signal using the configured transmit beam or measures self-interference using the configured receive beam (See Para. 0142-0143; the beam group may be configured such that a Tx beam group and an Rx beam group are the same as or different from each other. The beam group may correspond to the TXRXU in a one-to-one or one-to-many manner..." See Para. 0204; a UE transmits a reference signal (RS) for self-interference measurement through some RUs and simultaneously receives an eNB RS and an RS for self- interference measurement through some RuUs"; See Para. 0223: “a UE transmits, to an eNB, information on a group of RUs which simultaneously transmit RSs for self- interference measurement and interference strength information in the RU group."; (See Para. 0234: bidirectional self-interference measurement and downlink channel quality measurement can be completed with a smaller number of transmissions"). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein the configuration to perform the self-interference measurement includes resources over which the first wireless device transmits a signal using the configured transmit beam or measures self-interference using the configured receive beam as taught by Byun in the system of Nabetani in order to perform space division duplex communication in a wireless communication system (See Para. 0002; lines 1-3).
Regarding claim 21: The combination of Nabetani and Byun discloses an apparatus.
Furthermore, Nabetani discloses an apparatus, wherein the conflict is present between the configured transmit beam and the configured receive beam if the configured transmit beam and the configured receive beam are associated with a same antenna array panel of the first wireless device (See FIG. 4 & Para. 0065; when full duplex communication is performed, a part of the transmission signal is mixed in the signal received by the antenna 21-1 to 21-N, and mixed signal may be input to the receiver 23).
Regarding claim 22: The combination of Nabetani and Byun discloses an apparatus.
Furthermore, Nabetani discloses an apparatus, wherein the at least one processor is further configured to cancel a transmission of a signal on resources over which the first wireless device transmits a signal using the configured transmit beam (See Para. 0065; the self-interference cancellation function removes the self-interference signal, i.e., an unwanted transmission signal that is introduced via the transmitter 22 into the receiver 23).
Regarding claim 23: The combination of Nabetani and Byun discloses an apparatus.
Furthermore, Byun discloses an apparatus, wherein the at least one processor is further configured to configure the first wireless device to measure at least one signal on resources configured for the self-interference measurement using the configured receive beam (See Para. 0142-0143; the beam group may be configured such that a Tx beam group and an Rx beam group are the same as or different from each other. The beam group may correspond to the TXRXU in a one-to-one or one-to-many manner..." See Para. 0204; a UE transmits a reference signal (RS) for self-interference measurement through some RUs and simultaneously receives an eNB RS and an RS for self- interference measurement through some RuUs"; See Para. 0223: “.a UE transmits, to an eNB, information on a group of RUs which simultaneously transmit RSs for self- interference measurement and interference strength information in the RU group."; (See Para. 0234: bidirectional self-interference measurement and downlink channel quality measurement can be completed with a smaller number of transmissions").
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein the at least one processor is further configured to measure at least one signal from a wireless device on resources configured to perform the self-interference measurement using the configured receive beam as taught by Byun in the system of Nabetani in order to perform space division duplex communication in a wireless communication system (See Para. 0002; lines 1-3).
Regarding claim 24: The combination of Nabetani and Byun discloses an apparatus.
Furthermore,  Nabetani discloses an apparatus, wherein the at least one processor is further configured to cancel the measurement of self-interference on resources configured to perform the self-interference measurement using the configured receive beam (See Para. 0065; the self-interference cancellation function removes the self-interference signal, i.e., an unwanted transmission signal that is introduced via the transmitter 22 into the receiver 23).
Regarding claim 25: The combination of Nabetani and Byun discloses an apparatus.
Furthermore,  Nabetani discloses an apparatus, wherein the at least one processor is further configured to cancel a measurement of self-interference on the configured receive beam. (See Para. 0065; the self-interference cancellation function removes the self-interference signal, i.e., an unwanted transmission signal that is introduced via the transmitter 22 into the receiver 23).
Regarding claim 26: The combination of Nabetani and Byun discloses an apparatus.
Furthermore,  Nabetani discloses an apparatus, wherein the at least one processor is further configured to resolve the conflict is based on a prioritization rule, wherein the prioritization rule is based at least on a type of self-interference measurement on the configured receive beam or on the configuration of the configured transmit beam or configured receive beam (See Para. 0052-0053; priority of the frames).
Regarding claim 27: The combination of Nabetani and Byun discloses an apparatus.
Furthermore,  Byun discloses an apparatus, wherein if the type of self-interference measurement on the configured receive beam comprises a measurement of total received power, then the at least one processor is configured to cancel a transmission of a signal on the configured transmit beam (See Para. 0142-0143 & 0221; the beam group may be configured such that a Tx beam group and an Rx beam group are the same as or different from each other. The beam group may correspond to the TXRXU in a one-to-one or one-to-many manner..." See Para. 0204; a UE transmits a reference signal (RS) for self-interference measurement through some RUs and simultaneously receives an eNB RS and an RS for self- interference measurement through some RuUs).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein if the type of self-interference measurement on the configured receive beam comprises a measurement of total received power, then the at least one processor is configured to cancel a transmission of a signal on the configured transmit beam as taught by Byun in the system of Nabetani in order to perform space division duplex communication in a wireless communication system (See Para. 0002; lines 1-3).
Regarding claim 28: The combination of Nabetani and Byun discloses an apparatus.
Furthermore,  Nabetani discloses an apparatus, wherein the first wireless device comprises a user equipment (UE), and the second wireless device comprises a base station (See FIG. 7 & Para. 0088).
Regarding claim 29: The combination of Nabetani and Byun discloses an apparatus.
Furthermore,  Nabetani discloses an apparatus, wherein the first wireless device comprises a first user equipment (UE), and the second wireless device comprises a second UE (See FIG. 7 & Para. 0088).
Regarding claim 30: Nabetani discloses a computer-readable medium (See FIG. 21 & Para. 0029; a Terminal 500 includes a memory 505) storing computer executable code for wireless communication at a second wireless device (See FIG. 21 & Para. 0029; a Terminal 500 (i.e., receiver 23)), the code when executed by a processor (See FIG. 21 & Para. 0029; a Terminal 500 includes processors 501 & 504)  cause the processor to: 
establish a configuration for a self-interference measurement for a first wireless device (See FIG. 4 & Para. 0035-0067; the receiver 23 receives a signal from a transmitter 22, wherein the signal is a self-interference signal); 
determine whether a conflict is present between a configured transmit beam and a configured receive beam of the self-interference measurement (See FIG. 4 & Para. 0065; when full duplex communication is performed, a part of the transmission signal is mixed in the signal received by the antenna 21-1 to 21-N, and mixed signal may be input to the receiver 23);
resolve the conflict between the configured transmit beam and the configured receive beam based on a determination that the configured transmit beam (See Para. 0065; the self-interference cancellation function removes the self-interference signal, i.e., an unwanted transmission signal that is introduced via the transmitter 22 into the receiver 23) and configured receive beam conflict with each other; and transmit, to the first wireless device, the configuration for the self-interference measurement (See FIG. 4 & Para. 0035-0067; the transmitter 22 transmits a signal from a receiver 23, wherein the signal is a self-interference signal).
Nabetani does not explicitly discloses an interference measurement. 
However, Byun from the same field of endeavor discloses an self-interference measurement (See Para. 0142-0143; the beam group may be configured such that a Tx beam group and an Rx beam group are the same as or different from each other. The beam group may correspond to the TXRXU in a one-to-one or one-to-many manner..." See Para. 0204; a UE transmits a reference signal (RS) for self-interference measurement through some RUs and simultaneously receives an eNB RS and an RS for self- interference measurement through some RuUs"; See Para. 0223: “.a UE transmits, to an eNB, information on a group of RUs which simultaneously transmit RSs for self- interference measurement and interference strength information in the RU group."; (See Para. 0234: bidirectional self-interference measurement and downlink channel quality measurement can be completed with a smaller number of transmissions").
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an self-interference measurement as taught by Byun in the system of Nabetani in order to perform space division duplex communication in a wireless communication system (See Para. 0002; lines 1-3).


Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	Chakraborty et al. 2015/0043437 A1 (Title: Avoiding suspended transmission during network listen for small cell base station) (See abstract, Para. 0034, 0036 & 0050-0053).
B.	Shattil et al. 2014/0219449 A1 (Title: LPI/LPD communication systems) (See FIG. 1 & Para. 0004 & 0022).
C.	lin et al. 2012/0063369 A1 (Title: Method and apparatus for mitigating relay interference) (See FIG. 1, Para. 0012-0013 & 0047).

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469



/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469